DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the limitation “a circular cross-section fluid passage” is indefinite, in context, since it cannot be discerned how a circular cross section would further limit the channel shape defined in claim 1, referring to the length being greater than the width. For Examination purposes and in accordance with the specification and drawings, “a circular cross-section fluid passage” will be interpreted as – a fluid passage having a cross-section with at least one curved portion--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub. 2014/0140829) in view of Oliva (US PG Pub. 20160131443) in view of Holm (USP 2656159) and in further view of Ranjan et al. (US PG Pub. 20170205156), hereinafter referred to as Blair, Oliva, Holm and Ranjan respectively.
Regarding Claim 1, Blair discloses a heat exchanger assembly (16) configured to transfer heat between a first fluid (“fuel” passing through passages (32), see Para. 49) and a second fluid (“lubrication oil”, passing through passages (30), see Para. 49), said heat exchanger assembly comprising: 
a heat exchanger body (shown in figure 1, wherein the fluids pass through the body, see also figure 11); and 
fluid passages (30 and 32) arranged in a first direction within said heat exchanger body (shown in figure 1), said fluid passages comprising a first fluid passage (32) and a second fluid passage (30)); wherein 
said first fluid passage (32) configured to channel a first fluid (“fuel”) through said heat exchanger body (shown in figure 1); and wherein 
lubrication oil”, passing through passages (30), see Para. 49) through said heat exchanger body, wherein said heat exchanger body is of unitary construction (the unitary construction of the heat exchanger is shown in figures 10-12, wherein the fluid flow passages are passages within the heat exchanger core, see also Para. 63), wherein the second fluid is different than the first fluid (“fuel” passing through passages (32) and a second fluid, “lubrication oil”, passing through passages (30), see Para. 49). Although in the schematic of figure 1 Blair discloses a counter flow heat exchanger with multiple fluid passages, Blair fails to disclose a plurality of columns of fluid passages, said plurality of columns of fluid passages comprising at least one first fluid column of fluid passages and at least two second fluid columns of fluid passages, and said at least one first fluid column comprises a plurality of first fluid passages, wherein said at least two second fluid columns comprises a plurality of second fluid passages and said plurality of first fluid passages offset with respect to said plurality of second fluid passages.
Blair, in the embodiment of figure 11 detailing the heat exchanger, teaches a plurality of columns of fluid passages (112), said plurality of columns of fluid passages comprising at least one first fluid column of fluid passages (shown in figures 10-11, being the passages (112) vertically aligned) and at least two second fluid columns of fluid passages (110, shown in figures 10-11, being the passages (110) vertically aligned), and said at least one first fluid column comprises a plurality of first fluid passages (112), wherein said at least two second fluid columns comprises a plurality of second fluid passages (110) and said plurality of first fluid passages offset with respect to said plurality of second fluid passages (shown in figures 10 and 11, wherein the flow 
Although Blair discloses a block heat exchanger for two working fluids, Blair fails to disclose said first fluid column interspersed between two second fluid columns.
Oliva teaches a first fluid column (feed channels (42), shown in figure 6 forming columns) interspersed (shown in figure 6) between two second fluid columns (vent channels (40), shown in figure 6 forming columns).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blair with said first fluid column interspersed between two second fluid columns, as taught by Oliva, the motivation being to create additional flow channels within the block heat exchanger therefore increasing the heat exchange capability of the device.         
Blair fails to disclose a plurality of said first fluid passages and a plurality of said second fluid passages have a length extending in the first direction and a width extending in a second direction perpendicular to the first direction, the length being greater than the width.
Holm, also drawn to a heat exchanger with alternating passages for multiple fluids, teaches a plurality of fluid passages having a length extending in the first direction (shown in figure 2 as being the left to right direction) and a width extending in a second direction perpendicular to the first direction (shown in figure 2 as being the top to bottom direction), the length being greater than the width (as shown in figure 2 and Also, higher temperature operation can be made possible using circular or otherwise elliptical channel construction for the hot flow channels (e.g., due to circular channels, hoop stresses can survive higher pressures and temperatures associated with hot flow in a high temperature system)”, ¶ [44]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blair with a plurality of first fluid passages and a plurality of second fluid passages having a length extending in the first direction and a width extending in a second direction perpendicular to the first direction, the length being greater than the width, as taught by Holm and Ranjan, the motivation being to increase the operational pressure and temperature of the heat exchanger due to the curved aspects of the channels.        
Further, a modified Blair teaches wherein a first sum of force vectors acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equals zero, wherein the force vectors are created by differential thermal expansion of first flow passages relative to second flow passages or by mechanical loading of first flow passages and second flow passages. The structure of the claims is taught above and since the structure of the instant invention is found within the prior art, the limitations drawn to the sum of force vectors equaling zero are also taught in the prior art by the same structure.
Regarding Claim 1, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recites further functional limitations, regarding “wherein a first sum of force vectors acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equals zero, wherein the force vectors are created by differential thermal expansion of first flow passages relative to second flow passages or by mechanical loading of first flow passages and second flow passages”, the invention as taught by a modified Blair are deemed fully capable of performing such function. A modified Blair comprises a heat exchanger having the passages as claimed and are capable of having the first sum of force vectors acting between a first fluid passage of said plurality of first fluid passages and a second fluid passage of said plurality of second fluid passages equaling zero, wherein the force vectors are created by differential thermal expansion of first flow passages relative to second flow passages or by mechanical loading of first flow passages and second flow passages. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 3, as best understood, a modified Blair teaches said plurality of first fluid passages and said plurality of second fluid passages each comprising a circular cross-section fluid passage (previously taught by Holm and Ranjan in the rejection of Claim 1, see Holm figure 2, wherein the racetrack shape is shown for both fluids having a curved portion).
Alternately, Blair discloses the claimed invention except for said plurality of first fluid passages and said plurality of second fluid passages each comprising a circular cross-section fluid passage. It would have been obvious matter of design choice to have See MPEP 2144.04 IV (B). 
Regarding Claim 4, a modified Blair teaches said plurality of first fluid passages and said plurality of second fluid passages each comprising a racetrack cross-section fluid passage (previously taught by Holm and Ranjan in the rejection of Claim 1, see Holm figure 2, wherein the racetrack shape is shown for both fluids).
Alternately, Blair discloses the claimed invention except for said plurality of first fluid passages and said plurality of second fluid passages each comprising a racetrack cross-section fluid passage. It would have been obvious matter of design choice to have said plurality of first fluid passages and said plurality of second fluid passages each comprising a racetrack cross-section fluid passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art, whereas having a racetrack cross section cooling channel would yield predictable results in place of a circular cross section cooling channel. See MPEP 2144.04 IV (B). 
Regarding Claim 8, Blair further discloses said plurality of first fluid passages (32) are configured to channel a stream of fuel (“fuel”, Para. 49) and said plurality of second fluid passages (30) are configured to channel a stream of oil (“lubrication oil”, passing through passages (30), see Para. 49).
Regarding Claim 21, a modified Blair further teaches said first fluid columns of fluid passages are sequentially staggered and alternating with said second fluid columns of fluid passages, respectively.
Oliva teaches first fluid columns (feed channels (42), shown in figure 6 forming columns) of fluid passages are sequentially staggered and alternating (shown in figure 6, wherein the columns of feed channels (42) are staggered with respect to the columns of vent channels (40) as the respective channels alternate from left to right) with said second fluid columns (vent channels (40), shown in figure 6 forming columns) of fluid passages, respectively.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Blair with the first fluid columns of fluid passages being sequentially staggered and alternating with said second fluid columns of fluid passages, respectively, as taught by Oliva, the motivation being to create additional flow channels within the block heat exchanger therefore increasing the heat exchange capability of the device.         

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub. 2014/0140829) in view of Oliva (US PG Pub. 20160131443) in view of Holm (USP 2656159) and view of Ranjan et al. (US PG Pub. 20170205156) as applied in Claims 1, 3-4, 8 and 21 above and in further view of Bunker et al. (US PG Pub. 2011/0268583) hereinafter referred to as Bunker.
Regarding Claim 2, although Blair discloses said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the 
Bunker, also drawn to internal cooling channels passing through a block, teaches a plurality of fluid passages each comprising an elliptical cross-section fluid passage (“In another embodiment, the plurality of internal cooling channels 36 have a racetrack, elliptical or a circular cross section”, Para. 23).
Blair discloses the claimed invention except that said plurality of first fluid passages are in the shape of a racetrack and said plurality of second fluid passages are in the shape of a circle instead of said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage. Bunker shows that circular, elliptical and racetrack coolant channels are equivalent structures known in the art. Therefore, because these coolant channel shapes were art recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute an elliptical cooling channel for either a racetrack or circular cooling channel, wherein both are known types of cooling channel shapes that yield predictable results.
Alternately, Blair discloses the claimed invention except for said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage. It would have been obvious matter of design choice to have said plurality of first fluid passages and said plurality of second fluid passages each comprising an elliptical cross-section fluid passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally See MPEP 2144.04 IV (B). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub. 2014/0140829) in view of Oliva (US PG Pub. 20160131443) and in further view of Sibilli et al. (US PG Pub. 2017/0175630) hereinafter referred to as Sibilli.
Regarding Claim 13, although Blair discloses a gas turbine engine (22, see abstract and figure 13) comprising: 
a core engine comprising a high pressure compressor (252), a combustor (256), and a high pressure turbine (254) in a serial flow arrangement (shown in figure 13); 
a low pressure compressor (244); 
a low pressure turbine (246) drivingly coupled to said low pressure compressor (244) through a shaft (240) and a power gear box (248); 
the heat exchanger assembly of claim 1 (see rejection of Claim 1), Blair fails to disclose said heat exchanger is coupled to said power gear box.
Sibilli, also drawn to a heat exchanger for a power gear box (see title), teaches said heat exchanger (1) is coupled to (“The casing 11 is enclosing the power gear box circumferentially…. The difference between the different embodiments is that a heat transfer device 1 is enclosed in the casing 11 (FIG. 2), embedded with the casing 11 (FIG. 3) or attached to the casing (FIG. 4)”, Para. 39) said power gear box (casing of power gear box, 11, shown in figure 4).
By using an enclosed, embedded and/or attached heat transfer device the space requirements for the power gear box are reduced”, Para. 7.         
Regarding Claim 14, Blair discloses said heat exchanger assembly (16) coupled in flow communication (shown in figure 1) with said power gear box (12), said plurality of first fluid passages are configured to channel a stream of fuel (“fuel” passing through passages (32), see Para. 49) and said plurality of second fluid passages are configured to channel a stream of oil from said power gear box (“lubrication oil”, passing through passages (30), see Para. 49, from heat source (12)).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PAUL ALVARE/Primary Examiner, Art Unit 3763